DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action restarts the time period for reply in response to a misidentified reference.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the wheel brakes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 line 11, the phrase “can be” is indefinite, as it is unclear if the element is necessary for the claim or is not necessary.
Claims 8-12 are rejected due to their dependence upon claim 7.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 0 547 407 A1 to Stumpe.
Re-claim 7, Stumpe discloses a relay valve module for a compressed air brake system for actuating wheel brakes of a wheeled vehicle, the relay valve module comprising a relay valve 14 having a control pressure input 29 connected to a control pressure line 28 (downstream of valves 31/32) connected via a changeover valve 31 alternately to a brake pressure line 28 (upstream of valves 31/32) conducting a brake pressure or to a reservoir pressure line 12 conducting a reservoir pressure, a shut-off valve 32 (or 47, see figure 2) is arranged in the control pressure line leading to the relay valve 14, the shut-off valve 32 is arranged between the changeover valve 31 and the control pressure input 29 of the relay valve 14, and by means of the shut-off valve the control pressure present at the control pressure input 29 of the relay valve 14 can be included as required.
Re-claim 8, the shut-off valve 32 is a cyclically controllable 2/2- way magnetic switching valve with a compressed air input and a compressed air output, each connected to a portion of the 
Re-claim 9, the shut-off valve 47 is cyclically controllable 3/2- way magnetic switching valve with two compressed air inputs and one compressed air output, the first compressed air input and the compressed air output, each of which is connected to a portion of the control pressure line 28 of the relay valve 14, are connected together in a non-actuated state and blocked against each other in an actuated state, and the second compressed air input is permanently blocked.
Re-claim 10, the changeover valve 31 is configured as a cyclically controllable 3/2-way magnetic switching valve with a first compressed air input connected to the brake pressure line, a second compressed air input connected to reservoir pressure line 35, a compressed air output connected to and leading to the relay valve, the first compressed air input is connected to the compressed air output in a non-actuated state (due to a spring, see figure 1) and is blocked therefrom in an actuated state, the second compressed air input is blocked against the compressed air output in the non-actuated state and connected thereto in the actuated state.
Re-claim 11, the changeover valve 31 and the shut-off valve 47 are structurally identical, as each is a 3/2-way magnetic valve.  This is consistent with the instant invention.
Re-claim 12, a pressure sensor 23 is connected to a working output of the relay valve (see figure 1), the pressure sensor outputs a measurement value to an electronic control unit 21 for controlling directly controlled valves (31/32/47).
Claim(s) 7, 8, 10, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2011/0062774 A1 to Bensch et al.

Re-claim 8, the shut-off valve 16 is a cyclically controllable 2/2-way magnetic switching valve with a compressed air input and a compressed air output, each connected to a portion of the control pressure line 12 of the relay valve 48, and are connected together in a non-actuated state and blocked against each other in an actuated state.
Re-claim 10, the changeover valve 14 is configured as a cyclically controllable 3/2-way magnetic switching valve with a first compressed air input connected to the brake pressure line 4, a second compressed air input connected to reservoir pressure line 38, a compressed air output connected to and leading to the relay valve (via line 44), the first compressed air input is connected to the compressed air output in a non-actuated state and is blocked therefrom in an actuated state, the second compressed air input is blocked against the compressed air output in the non-actuated state and connected thereto in the actuated state.  Bensch et al. disclose that valve 14 can be a single coil valve, see paragraph 23.
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stumpe in view of the cited prior art (instant figures 2 and 3).
Re-claim 1, Stumpe teaches an axle valve module for a compressed air brake system for actuating wheel brakes of a vehicle axle of a wheeled vehicle, the axle valve module comprising: 
As shown in figure 3 of the instant application, an ABS arrangement having inlet and outlet valves formed as pressure-controlled diaphragm valves with associated pilot valves are known in the art.  A control pressure is takes from at least an axle brake line connected to a working output pressure of the relay valve 26.  The ABS valves provide improved control for the wheel brakes, and as such improved vehicle control.   As such it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided at the outlet of the relay valve of Stumpe an ABS module having the inlet and outlet valves and associated pilot valves of the cited prior art arrangement, as this would have improved the wheel brake response.

Re-claim 3, the shut-off valve 47 is cyclically controllable 3/2- way magnetic switching valve with two compressed air inputs and one compressed air output, the first compressed air input and the compressed air output, each of which is connected to a portion of the control pressure line 28 of the relay valve 14, are connected together in a non-actuated state and blocked against each other in an actuated state, and the second compressed air input is permanently blocked.
Re-claim 4, the shut-off valve 47 is structurally identical to the pilot valves 64/68 of the ABS outlet valves and the pilot valves 62/66 of the ABS inlet valves.  Each valve is a 3/2-way magnetic switching valve with two inputs and one output.  
Re-claim 5, the changeover valve 31 is configured as a cyclically controllable 3/2-way magnetic switching valve with a non-actuated state and an actuated state, with a first compressed air input to which the brake pressure line (i.e. from foot valve 18) is connected, a second compressed air input to which the reservoir pressure line 35 is connected, and a compressed air output to which the control pressure line of the relay valve 14 is connected, the first compressed air input is connected to the compressed air output in the non-actuated state (O spring biased state) and is blocked in the actuated state I, and the second compressed air input is blocked against the compressed air output in the non-actuated state and connected thereto in the actuated state.
Re-claim 6, the changeover valve 31 is structurally identical to shut-off valve 47.
Conclusion
Any inquiries concerning this communication or earlier communications from the examiner should be directed to Thomas Williams whose telephone number is 571-272-7128.  The examiner can normally be reached on Tuesday-Friday from 6:00 AM to 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi, can be reached at 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-6584.

TJW
February 24, 2022
/THOMAS J WILLIAMS/Primary Examiner, Art Unit 3657